DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on Fehruary 1, 2022 is acknowledged and has been entered.  Claim 4-5, 11, 14-15 have been canceled.  Claims 21-23 are newly added. Claims 1-3, 6-10, 12-13 and 16-23 are pending.

Claims 1-3, 6-10, 12-13 and 16-23 are discussed in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 6-10, 12-13 and 16-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: First, Applicant’s arguments regarding the art rejection over priority and Dhallan are persuasive.  While Dhallan teaches aspects of the claimed method, Dhallan does not teach simultaneous amplification of 100 to 1000 polymorphic loci within a single reaction volume, as claimed.  Further, while Dhallan mentions cell free nucleic acid, Dhallan does not clearly teach the step of isolation of these nucleic acids as a template as required.  None of the prior art teaches or suggests the method as claimed, which requires steps of isolation, simultaneous amplification of at least 100 polymorphic loci and preparation for sequencing.  As the prior art does not teach or suggest this method the claims are novel and non-obvious and in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM